AMENDED ORDER
Musgrave, Judge:
Upon further review of this Court’s order issued in this matter on June 21, the Court hereby amends said order to include the following:
The Court notes that the redacted documents purport to be supported by unredacted documents. However, some of the unredacted documents do not appear to be reproduced completely in their original form. In addition, there is no discernable correlation between the content of the redacted and unredacted volumes.
Therefore, the order of June 21,1995 remains in effect.